Plaintiff is not entitled to the inclusion of an item for profit in his damages in this case and we think that overtime should be computed at 11.8% of regular pay. We have computed laborers’ costs attributable to cast stone items, for which data was given, to be $795.60. Plaintiff is entitled to recover the sum of $7,146.37, less $83.92, making the sum of $7,062.45, with interest from June 1, 1944. As so modified, the judgment appealed from is unanimously affirmed, without costs. Settle order on notice. Present — Glennon, Dore, Cohn and Peek, JJ.